

Exhibit 10.8


ADVISORY MANAGEMENT AGREEMENT
This ADVISORY MANAGEMENT AGREEMENT (this “Agreement”) is entered into on
February 10, 2017, among BEHRINGER HARVARD OPPORTUNITY REIT II, INC., a Maryland
corporation (the “Company”), BEHRINGER HARVARD OPPORTUNITY OP II LP, a Texas
limited partnership (the “Operating Partnership”), and LSG-BH II ADVISOR LLC, a
Delaware limited liability company (the “Advisor”).
W I T N E S S E T H
WHEREAS, the Operating Partnership was organized to acquire, own, operate, lease
and manage real estate properties on behalf of the Company; and
WHEREAS, BHO II, Inc., a wholly owned subsidiary of the Company, is the general
partner of the Operating Partnership; and
WHEREAS, Behringer Harvard Opportunity Advisors II, LLC (the “Behringer
Advisor”) previously provided advisory services to the Company pursuant to that
certain Fifth Amended and Restated Advisory Management Agreement dated as of
July 25, 2016 (the “Behringer Advisory Agreement”); and
WHEREAS, the Behringer Advisor and the Company are entering into that certain
Termination of Advisory Management Agreement concurrently with the execution of
this Agreement pursuant to which the Behringer Advisory Agreement will be
terminated; and
WHEREAS, the Advisor and the Behringer Advisor are entering into that certain
Transition Services Agreement concurrently with the execution of this Agreement;
and
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities available to the Advisor and to have the Advisor undertake the duties
and responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of, the Board, all as provided herein;
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereby
agree as follows:




70355208v5

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
The following defined terms used in this Agreement shall have the meanings
specified below:
Acquisition Expenses. A non-accountable acquisition expense reimbursement in the
amount of: (i) 0.25% of the funds paid for purchasing an Asset, including any
debt attributable to the Asset, plus 0.25% of the funds budgeted for
development, construction or improvement in the case of Assets that the Company
acquires and intends to develop, construct or improve or (ii) 0.25% of the funds
advanced in respect of a loan or other investment. Acquisition Expenses also
include any investment-related expenses due to third parties in the case of a
completed investment, including legal fees and expenses, travel and
communications expenses, costs of appraisals, accounting fees and expenses,
third-party brokerage or finder’s fees, title insurance, premium expenses and
other closing costs. Acquisition Expenses also include any payments approved in
advance by the Board, and made to (i) a prospective seller of an asset, (ii) an
agent of a prospective seller of an asset, or (iii) a party that has the right
to control the sale of an asset intended for investment by the Company that are
not refundable and that are not ultimately applied against the purchase price
for such asset.
Acquisition and Advisory Fees. The fees payable to the Advisor pursuant to
Section 3.01(b).
Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses but including the Acquisition and Advisory Fees, paid by any Person to
any other duly qualified and licensed Person (including any fees or commissions
paid by or to any duly qualified and licensed Affiliate of the Company or the
Advisor) in connection with making or investing in Mortgages or other loans or
the purchase, development or construction of an Asset, including, without
limitation, real estate commissions, selection fees, investment banking fees,
third party seller’s fees (to the extent the Company agrees to pay any such fees
as part of an acquisition), Development Fees, Construction Fees, non-recurring
management fees, loan fees, points or any other fees of a similar nature.
Excluded shall be Development Fees and Construction Fees paid to any Person not
affiliated with the Advisor in connection with the actual development and
construction of any Property.
Advisor. LSG-BH II Advisor LLC, a Delaware limited liability company, any
successor advisor to the Company, or any Person to which LSG-BH II Advisor LLC
or any successor advisor subcontracts all or substantially all of its functions.
Advisor Indemnified Party. Has the meaning set forth in Section 5.01 hereof.
Advisor Payments. Has the meaning set forth in Section 3.03 hereof.


2


70355208v5

--------------------------------------------------------------------------------




Advisor Personnel. Any person employed by the Advisor or any Affiliate of the
Advisor who performs services on behalf of the Advisor for the Company,
excluding those persons who also serve as an executive officer of the Company.
AFD Personnel. Advisor Personnel who are a subset of Advisor Personnel and
provide AFD Services.
AFD Services. Services provided by Advisor Personnel in connection with the
acquisition, financing, or disposition of Assets. AFD Services include
management of the acquisition, financing, and disposition processes, and
performance of services in support of acquisition, financing, and disposition
transactions, including (1) review and preparation of due diligence materials
associated with the transactions, (2) supervision or performance of site visits
and tenant interviews, (3) review of rent rolls, (4) verification of leases and
other contracts relating to the ownership, capital structure or operations of an
Asset, and (5) review of environmental and property condition reports.
Affiliate or Affiliated. As to any Person, (i) any Person directly or indirectly
owning, controlling, or holding, with the power to vote, 10% or more of the
outstanding voting securities of such other Person; (ii) any Person 10% or more
of whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; (iii) any Person,
directly or indirectly, controlling, controlled by, or under common control with
such other Person; (iv) any executive officer, director, trustee or general
partner of such other Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.
Articles of Incorporation. The Articles of Incorporation of the Company filed
with the Maryland State Department of Assessments and Taxation in accordance
with the Maryland General Corporation Law, as amended or restated from time to
time.
Assets. Properties, Mortgages, loans and other direct or indirect investments
(other than investments in bank accounts, money market funds or other current
assets) owned by the Company, directly or indirectly through one or more of its
Affiliates or Joint Ventures or through other investment interests.
Asset Management Fee. The fee payable to the Advisor for day-to-day professional
management services in connection with the Company and its investments in Assets
pursuant to Section 3.01(a) of this Agreement.
Average Invested Assets. For a specified period, the average of the aggregate
book value of the Assets before deduction for depreciation, bad debts or other
non-cash reserves, computed by taking the average of the values at the end of
each month during the period.
Bankruptcy Code. Has the meaning set forth in Section 6.14 hereof.
Behringer Advisor. Has the meaning set forth in the recitals.


3


70355208v5

--------------------------------------------------------------------------------




Behringer Advisory Agreement. Has the meaning set forth in the recitals.
Board. The Board of Directors of the Company.
Business Operations Infrastructure Costs. The costs associated with maintaining
business operations infrastructure that can be shared between the Company and
other investment funds sponsored by Affiliates of the Advisor to achieve
operational cost efficiency, including: (i) network infrastructure, computers
and information technology; (ii) business center costs; (iii) office management
services; (iv) human resource services; (v) office space costs; (vi) rent for
office space for shared service functions; (vii) office furniture and equipment;
(viii) telephone and communications; (ix) general office supplies costs; and (x)
kitchen food and beverage costs.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Change of Control. Any (i) event (including, without limitation, issue, transfer
or other disposition of Shares of capital stock of the Company or equity
interests in the Operating Partnership, merger, share exchange or consolidation)
after which any “person” (as that term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
of the Exchange Act), directly or indirectly, of securities of the Company or
the Operating Partnership representing greater than 50% of the combined voting
power of the Company’s or the Operating Partnership’s then outstanding
securities, respectively; provided, that, a Change of Control shall not be
deemed to occur as a result of any widely distributed public offering of the
Shares, or (ii) direct or indirect sale, transfer, conveyance or other
disposition (other than pursuant to clause (i)), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company or the Operating Partnership, taken as a whole, to any “person” (as that
term is used in Sections 13(d) and 14(d) of the Exchange Act).
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean the
provision as in effect from time to time, as the same may be amended, and any
successor provision thereto, as interpreted by any applicable regulations as in
effect from time to time.
Company. Behringer Harvard Opportunity REIT II, Inc., a corporation organized
under the laws of the State of Maryland. Unless the context clearly indicates
otherwise, references to the Company shall include its direct and indirect
subsidiaries, including the Operating Partnership.
Construction Fee. A fee or other remuneration for acting as general contractor
and/or construction manager to construct improvements, supervise and coordinate
projects or to provide major repairs or rehabilitations on a Property pursuant
to the Property Management and Leasing Agreement, as of the date hereof, by and
among the Company, the Operating Partnership and LSG-BH II Property Manager LLC,
as amended from time to time.
Contract Purchase Price. The amount (i) actually paid in respect of the
purchase, development, construction or improvement of a Property, (ii) of funds
advanced with respect to a Mortgage or other loan, or (iii) actually paid in
respect to the purchase of other Assets, in each


4


70355208v5

--------------------------------------------------------------------------------




case exclusive of Acquisition Fees and Acquisition Expenses but including any
debt attributable to such acquired Assets.
Cost of Investment. For each Asset, (i) with respect to an Asset wholly-owned by
the Company or any wholly-owned subsidiary, the Fully Loaded Cost, and (ii) in
the case of an Asset owned by any Joint Venture or in some other manner in which
the Company is a co‑venturer or partner or otherwise a co-owner, the portion of
the Fully Loaded Cost that is attributable to the Company’s investment in the
Joint Venture or other interest in such Asset.
Debt Financing Fee. Fee payable to the Advisor pursuant to Section 3.01(c).
Development Fee. A fee for the Development Services.
Development Services. The packaging of an Asset, including the negotiation and
approval of plans, and any assistance in obtaining zoning and necessary
variances and financing for a specific development Property, either initially or
at a later date, pursuant to Section 3.01(d).
Director. A member of the Board.
Distributions. Any dividends or other distributions of money or other property
by the Company to Stockholders, including distributions that may constitute a
return of capital for federal income tax purposes but excluding distributions
that constitute the redemption of any Shares and excluding distributions on any
Shares before their redemption.
Estimated Valuation Policy. The Company’s Amended and Restated Policy for
Estimation of Common Stock Value, as amended from time to time.
Exchange Act. The Securities Exchange Act of 1934, as amended from time to time,
or any successor statute thereto.
Fully Burdened Compensation. Direct costs associated with salaries and wages and
the related employment taxes and benefits for Advisor Personnel who are
generally associated within a specific department or group whose job duties and
responsibilities are aligned.
Fully Loaded Cost. The Contract Purchase Price of an Asset at the time of
acquisition (exclusive of closing costs), plus the amount actually paid for the
development, construction or improvement of the Asset, inclusive of expenses
related thereto.
Hard Costs. The actual costs of goods, services, and materials incurred by the
Advisor, including: (i) mobile phones and personal communication costs; (ii)
travel and hotel expenses; (iii) meals and entertainment; (iv) conference fees
and related charges; (v) employee recruiting fees; (vi) employee relocation
costs; (vii) employee gifts and other; (viii) contract labor; (ix) education and
training; (x) dues, subscriptions and licenses; (xi) office supplies;
(xii) printing costs; (xiii) computer accessories and software and licensing
costs; (xiv) postage, shipping and courier expenses.


5


70355208v5

--------------------------------------------------------------------------------




Independent Director. A Director who is not on the date of determination, and
within the last two years from the date of determination has not been, directly
or indirectly associated with the Advisor by virtue of (i) ownership of an
interest in the Advisor or any of their Affiliates, other than the Company, (ii)
employment by the Company, the Advisor or any of their Affiliates, (iii) service
as an officer or director of the Advisor or any of their Affiliates, other than
as a Director of the Company, (iv) performance of services for the Company,
other than as a Director of the Company, (v) service as a director or trustee of
more than three real estate investment trusts advised by the Advisor or its
Affiliates, or (vi) maintenance of a material business or professional
relationship with the Advisor or any of their Affiliates. Notwithstanding the
foregoing, and consistent with (v) above, serving as a director of or receiving
director fees from or owning an interest in a REIT or other real estate program
advised or managed by the Advisor or its Affiliates shall not, by itself, cause
a Director to be deemed associated with the Advisor. A business or professional
relationship is considered material if the aggregate annual gross revenue
derived by the Director from the Advisor and their Affiliates (excluding fees
for serving as a director of the Company or other REIT or real estate program
organized or advised or managed by the Advisor or its Affiliates) exceeds five
percent of either the Director’s annual gross income during either of the last
two years or the Director’s net worth on a fair market value basis. An indirect
association with the Advisor shall include circumstances in which a Director’s
spouse, parent, child, sibling, mother- or father-in-law, son- or
daughter-in-law, or brother- or sister-in-law is or has been associated with the
Advisor, any of their Affiliates, or the Company.
Intellectual Property Rights. All rights, titles and interests, whether foreign
or domestic, in and to any and all trade secrets, confidential information
rights, patents, invention rights, copyrights, service marks, trademarks,
know-how, or similar intellectual property rights and all applications and
rights to apply for such rights, as well as any and all moral rights, rights of
privacy, publicity and similar rights and license rights of any type under the
laws or regulations of any governmental, regulatory, or judicial authority,
foreign or domestic and all renewals and extensions thereof.
Joint Ventures. A legal organization formed to provide for the sharing of the
risks and rewards in an enterprise co-owned and operated for mutual benefit by
two or more business partners and established to acquire or hold Assets.
Listing or Listed. The filing of a Form 8-A to register any class of the
Company’s securities on a national securities exchange and an original listing
application related thereto; provided, that the Shares shall not be deemed to be
Listed until trading in the Shares shall have commenced on the relevant national
securities exchange.
Mortgages. In connection with mortgage financing provided, invested in or
purchased by the Company, all of the notes, deeds of trust, security interests
or other evidence of indebtedness or obligations, which are secured or
collateralized by Real Property owned by the borrowers under such notes, deeds
of trust, security interests or other evidence of indebtedness or obligations.
Notice. Has the meaning set forth in Section 6.03 hereof.


6


70355208v5

--------------------------------------------------------------------------------




Offering. Any public offering of Shares pursuant to an effective registration
statement filed under the Securities Act, other than a public offering of Shares
under a distribution reinvestment plan.
Operating Partnership. Behringer Harvard Opportunity OP II, LP, a Delaware
limited partnership, through which the Company may own Assets or otherwise
conduct its operations.
Operating Partnership Agreement. The Amended and Restated Agreement of Limited
Partnership of the Operating Partnership, among the Company, BHO II, Inc., BHO
Business Trust II and the limited partner(s) set forth on Exhibit A thereto from
time to time, dated as of January 4, 2008, as the same may be amended from time
to time.
Person. An individual, corporation, association, business trust, estate, trust,
partnership, limited liability company or other legal entity.
Property or Properties. As the context requires, any, or all, respectively, of
the Real Property acquired by the Company, either directly or indirectly
(whether through Joint Ventures or other investment interests, regardless of
whether the Company consolidates the financial results of these entities).
Proprietary Property. All modeling algorithms, tools, computer programs,
know-how, methodologies, processes, technologies, ideas, concepts, skills,
routines, subroutines, operating instructions and other materials and aides used
in performing the duties set forth in Section 2.02 that relate to advice
regarding current and potential Assets, and all modifications, enhancements and
derivative works of the foregoing.
Prospectus. Prospectus has the meaning set forth in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus, an offering circular as
described in Rule 253 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities of the
Company.
Real Property or Real Estate. Land, rights in land (including leasehold
interests), and any buildings, structures, improvements, furnishings, fixtures
and equipment located on or used in connection with land and rights or interests
in land.
REIT. A corporation, trust, association or other legal entity (other than a real
estate syndication) that is engaged primarily in investing in interests in Real
Estate (including fee ownership and leasehold interests) or in loans secured by
Real Estate or both in accordance with Sections 856 through 860 of the Code.
Requesting Party. Has the meaning set forth in Section 3.03 hereof.
Sale or Sales. (i) Any transaction or series of transactions whereby: (A) the
Company directly or indirectly (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its ownership of
any Property or portion thereof, including the


7


70355208v5

--------------------------------------------------------------------------------




lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company directly or
indirectly (except as described in other subsections of this definition) sells,
grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company in any Joint Venture in which
it is a co-venturer or partner; (C) any Joint Venture directly or indirectly
(except as described in other subsections of this definition) in which the
Company as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including any
event with respect to any Property which gives rise to insurance claims or
condemnation awards; (D) the Company directly or indirectly (except as described
in other subsections of this definition) sells, grants, conveys or relinquishes
its interest in any Mortgage or other loan or portion thereof (including with
respect to any Mortgage or other loan, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments of amounts
owed pursuant to the Mortgage or other loan) and any event with respect to a
Mortgage or other loan which gives rise to a significant amount of insurance
proceeds or similar awards; or (E) the Company directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its ownership of any other Asset not previously
described in this definition or any portion thereof, but (ii) not including any
transaction or series of transactions specified in clause (i) (A) through (E)
above in which the proceeds of such transaction or series of transactions are
reinvested in one or more Assets within 180 days thereafter.
Securities Act. The Securities Act of 1933, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Securities Act
shall mean the provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
Shares. Any shares of the Company’s common stock, par value $0.0001 per share.
Stockholders. The record holders of the Company’s Shares as maintained in the
books and records of the Company or its transfer agent.
Termination Date. The date of termination of this Agreement.
Texas Tax Code. The Texas Tax Code as amended by Texas H.B. 3, 79th Leg., 3rd
C.S. (2006). Reference to any provision of the Texas Tax Code Act shall mean the
provision as in effect from time to time, as the same may be amended, and any
successor provision thereto, as interpreted by any applicable administrative
rules as in effect from time to time.
Value of Investment. For each Asset, (i) with respect to an Asset wholly-owned
by the Company or any wholly-owned subsidiary, the Asset’s value determined in
connection with the Board’s establishment and publication of an estimated value
per share as determined in accordance with the Estimated Valuation Policy, and
(ii) in the case of an Asset owned by any Joint Venture or in some other manner
in which the Company is a co-venturer or partner or otherwise a co-owner, the
portion of the Asset’s value determined in connection with the Board’s
establishment of an estimated value per share as determined in accordance with
the Estimated Valuation Policy that is attributable to the Company’s investment
in the Joint Venture or other


8


70355208v5

--------------------------------------------------------------------------------




interest in such Asset. Notwithstanding the foregoing, if the Company acquires
an Asset after the Board’s most recent establishment and publication of an
estimated value per share, the Asset’s value shall be the Cost of Investment.
ARTICLE II

THE ADVISOR
2.01.    Appointment. The Company hereby appoints the Advisor to serve as its
advisor on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment.
2.02.    Duties of the Advisor. The Advisor shall be deemed to be in a fiduciary
relationship to the Company and its Stockholders. Subject to Section 2.08, the
Advisor undertakes to use its commercially reasonable efforts to present to the
Company potential investment opportunities consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Board. In performing its duties, subject to the supervision of the
Board and consistent with the provisions of the Company’s most recent public
filings, the Articles of Incorporation and Bylaws, the Advisor shall, either
directly or by engaging a duly qualified and licensed Affiliate of the Advisor
or other duly qualified and licensed Person:
(a)    provide the Company with research and economic and statistical data in
connection with the Assets and investment policies of the Company;
(b)    manage the Company’s day-to-day operations and perform and supervise the
various administrative functions reasonably necessary for the management and
operations of the Company;
(c)    maintain and preserve the books and records of the Company, including
stock books and records reflecting a record of the Stockholders and their
ownership of the Company’s Shares;
(d)    investigate, select, and, on behalf of the Company, engage and conduct
business with the duly qualified and licensed Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including duly
qualified and licensed consultants, accountants, correspondents, lenders,
technical advisors, attorneys, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, custodians, agents for collection, insurers,
insurance agents, banks, builders, developers, property owners, mortgagors,
property management companies, transfer agents and any and all agents for any of
the foregoing, including duly qualified and licensed Affiliates of the Advisor,
and duly qualified and licensed Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including but not limited to entering into contracts in the name of
the Company with any of the foregoing;


9


70355208v5

--------------------------------------------------------------------------------




(e)    consult with the officers of the Company and the Board and assist the
Board in the formulation and implementation of the Company’s financial policies,
and, as necessary, furnish the Board with advice and recommendations with
respect to the making of investments consistent with the investment objectives
and policies of the Company and in connection with any borrowings proposed to be
undertaken by the Company;
(f)    subject to the provisions of Sections 2.02(h) and 2.03 hereof, (i)
locate, analyze and select potential investments in Assets; (ii) structure and
negotiate the terms and conditions of transactions pursuant to which investment
in Assets will be made; (iii) make investments in Assets on behalf of the
Company or the Operating Partnership in compliance with the investment
objectives and policies of the Company; (iv) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with the
investments in, Assets; and (v) enter into leases of Property and service
contracts for Assets with duly qualified and licensed Persons and, to the extent
necessary, perform all other operational functions for the maintenance and
administration of the Assets, including the servicing of Mortgages;
(g)    provide the Board with periodic reports regarding prospective investments
in Assets;
(h)    obtain the prior approval of the Board (including a majority of all
Independent Directors) for any and all investments in Assets;
(i)    negotiate on behalf of the Company with banks or lenders for loans to be
made to the Company, negotiate on behalf of the Company with investment banking
firms and broker-dealers, and negotiate private sales of Shares and other
securities of the Company or obtain loans for the Company, as and when
appropriate, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company;
(j)    obtain reports (which may be prepared by or for the Advisor or its
Affiliates), where appropriate, concerning the value of investments or
contemplated investments of the Company in Assets;
(k)    from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to the Company under this
Agreement;
(l)    assist the Company in arranging for all necessary cash management
services;
(m)    deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Assets;
(n)    upon request of the Company, act, or obtain the services of other duly
qualified and licensed Persons to act, as attorney-in-fact or agent of the
Company in making, acquiring and disposing of Assets, disbursing and collecting
funds on behalf of the Company, paying the


10


70355208v5

--------------------------------------------------------------------------------




debts and fulfilling the obligations of the Company and retaining counsel or
other advisors to assist in handling, prosecuting and settling any claims of the
Company, including foreclosing and otherwise enforcing mortgage and other liens
and security interests comprising any of the Assets;
(o)    supervise the preparation and filing and distribution of returns and
reports to governmental agencies and to Stockholders and other investors and act
on behalf of the Company;
(p)    provide office space, equipment and personnel as required for the
performance of the foregoing services as Advisor;
(q)    assist the Company in preparing all reports and returns required by the
Securities and Exchange Commission, Internal Revenue Service and other state or
federal governmental agencies; and
(r)    do all things necessary to assure its ability to render the services
described in this Agreement.
2.03.    Authority of Advisor.
(a)    Pursuant to the terms of this Agreement (including the restrictions
included in this Section 2.03, in Section 2.06, and in the written consent of
the special committee of the Board adopted on February 16, 2014), and subject to
the continuing and exclusive authority of the Board over the management of the
Company, the Board hereby delegates to the Advisor the authority to (i) locate,
analyze and select investment opportunities for the Company, (ii) structure the
terms and conditions of transactions pursuant to which investments will be made
or acquired for the Company, (iii) acquire Properties, make and acquire
Mortgages and other loans and invest in other Assets in compliance with the
investment objectives and policies of the Company, (iv) arrange for financing or
refinancing of Assets, (v) enter into leases for the Properties and service
contracts for the Assets with duly qualified and licensed non-affiliated and
Affiliated Persons, including oversight of non-affiliated and Affiliated Persons
that perform property management, acquisition, advisory, disposition or other
services for the Company, (vi) oversee duly qualified and licensed property
managers and other Persons who perform services for the Company, and (vii)
arrange for, or provide, accounting and other record-keeping functions at the
Asset level.
(b)    Notwithstanding the foregoing, any investment in Assets by the Company
(as well as any financing acquired by the Company in connection with the
investment), will require the prior approval of the Board (including a majority
of the Independent Directors).
(c)    The prior approval of a majority of the Independent Directors and a
majority of the Board not otherwise interested in the transaction will be
required for each transaction with the Advisor or its Affiliates.
(d)    If a transaction requires approval by the Board, the Advisor will deliver
to the Directors all documents required by them to properly evaluate the
proposed transaction.


11


70355208v5

--------------------------------------------------------------------------------




The Board may, at any time upon the giving of written notice to the Advisor,
modify or revoke the authority set forth in this Section 2.03. If and to the
extent the Board so modifies or revokes the authority contained herein, the
Advisor shall henceforth submit to the Board for prior approval the proposed
transactions involving investments in Assets as thereafter require prior
approval; provided, however, that the modification or revocation shall be
effective upon receipt by the Advisor and shall not be applicable to investment
transactions to which the Advisor has committed the Company prior to the date of
receipt by the Advisor of the notification.
2.04.    Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or in the name of the
Company and may collect and deposit into any account or accounts, and disburse
from any account or accounts, any money on behalf of the Company, under the
terms and conditions as the Board may approve; provided, however, that no funds
of the Company shall be commingled with the funds of the Advisor; and the
Advisor shall from time to time render accountings of the collections and
payments to the Board, its Audit Committee and the auditors of the Company.
2.05.    Records; Access. The Advisor shall maintain records of all its
activities hereunder and make the records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company.
2.06.    Limitations on Activities. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, or (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, the Shares or any of the Company’s securities, or
otherwise not be permitted by the Articles of Incorporation, the Bylaws or the
Operating Partnership Agreement, except if the action shall be ordered by the
Board, in which case the Advisor shall promptly notify the Board of the
Advisor’s judgment of the potential impact of the action and shall refrain from
taking the action until it receives further clarification or instructions from
the Board. In such event the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given. The Advisor,
its directors, officers, employees and stockholders, and the directors,
officers, employees and stockholders of the Advisor’s Affiliates shall not be
liable to the Company or to the Board or Stockholders for any act or omission by
the Advisor, its directors, officers, employees or stockholders, or for any act
or omission of any Affiliate of the Advisor, its directors, officers or
employees or stockholders except as provided in Section 5.02 of this Agreement.
2.07.    Relationship with Directors. Directors, officers and employees of the
Advisor or an Affiliate of the Advisor may serve as Directors, officers or
employees of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director shall receive any compensation
from the Company for serving as a Director other than


12


70355208v5

--------------------------------------------------------------------------------




reasonable reimbursement for travel and related expenses incurred in attending
meetings of the Board.
2.08.    Other Activities of the Advisor. Nothing herein contained shall prevent
the Advisor or its Affiliates from engaging in other activities, including,
without limitation, the rendering of advice to other Persons (including other
REITs) and the management of other programs advised, sponsored or organized by
the Advisor or its Affiliates; nor shall this Agreement limit or restrict the
right of any director, officer, employee, or stockholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall report to the Board the existence of any
condition or circumstance, existing or anticipated, of which it has knowledge,
which creates or could create a conflict of interest between the Advisor’s
obligations to the Company and its obligations to or its interest in any other
Person. The Advisor or its Affiliates shall promptly disclose to the Board
knowledge of such condition or circumstance. The Advisor shall inform the Board
at least quarterly of the investment opportunities, of which the Advisor has
knowledge that have been offered to other programs with similar investment
objectives sponsored by the Advisor, any Director or their respective
Affiliates. If the Advisor, any Director or any Affiliates of the foregoing have
sponsored other investment programs with similar investment objectives which
have investment funds available at the same time as the Company, it shall be the
duty of the Board (including the Independent Directors) to adopt a reasonable
method by which investments are to be allocated to the competing investment
entities and to use their best efforts to apply such method fairly to the
Company.
ARTICLE III

COMPENSATION
3.01.    Fees.
(a)    Asset Management Fee. The Company shall pay the Advisor a monthly Asset
Management Fee on the 15th day of each month in an amount equal to 1/12th of
0.7% of, for each and every Asset, the Value of Investment. The Advisor, in its
sole discretion, may waive, reduce or defer all or any portion of the Asset
Management Fee to which it would otherwise be entitled.
(b)    Acquisition and Advisory Fees. The Company shall pay the Advisor a fee in
the amount of 1.5% of the Contract Purchase Price of each Asset as Acquisition
and Advisory Fees. The total of all Acquisition Fees and any Acquisition
Expenses shall be limited in accordance with the Articles of Incorporation.
Acquisition and Advisory Fees shall be paid as follows: (i) for real property
(including properties where development/redevelopment is expected), at the time
of acquisition, (ii) for development/redevelopment projects (other than the
initial acquisition of the real property), at the time that funds are disbursed
pursuant to a final approved budget, and (iii) for loans and similar assets
(including without limitation mezzanine


13


70355208v5

--------------------------------------------------------------------------------




loans), quarterly based on the value of loans made or acquired. In the case of a
development/redevelopment project subject to clause (ii) above, upon completion
of the development/redevelopment project, the Advisor shall determine the actual
amounts paid. To the extent the amounts actually paid vary from the budgeted
amounts on which the Acquisition and Advisory Fee was initially based, the
Advisor will pay or invoice the Company for 1.5% of the budget variance such
that the Acquisition and Advisory Fee is ultimately 1.5% of amounts expended on
such development/redevelopment project. The Advisor, in its sole discretion, may
waive, reduce or defer all or any portion of the Acquisition and Advisory Fees
to which it would otherwise be entitled.
(c)    Debt Financing Fee. In the event of any debt financing obtained by or for
the Company (including any refinancing of debt), the Company will pay to the
Advisor a non-accountable debt financing fee equal to 0.5% of the amount
available under the financing. The Company shall pay directly all third-party
costs associated with obtaining debt financing, including without limitation
mortgage broker fees, placement fees and loan origination fees. The Advisor, in
its sole discretion, may waive, reduce or defer all or any portion of the Debt
Financing Fee to which it would otherwise be entitled.
(d)    Development Fee. If the Advisor or an Affiliate provides the Development
Services, the Company shall pay the Advisor Development Fees in amounts that are
usual and customary for comparable services rendered to similar projects in the
geographic market; provided, however, that a majority of the Independent
Directors must determine that such Development Fees are fair and reasonable and
on terms and conditions not less favorable than those available from
unaffiliated third parties. Development Fees will include the reimbursement of
the specified cost incurred by the Advisor for engaging third parties for such
services. The Advisor, in its sole discretion, may waive, reduce or defer all or
any portion of the Development Fee to which it would otherwise be entitled.
Notwithstanding the above, the Advisor may engage (on behalf of the Company)
third parties to provide Development Services pursuant to its authority under
Section 2.03 and pay such third parties all applicable Development Fees.
3.02.    Other Services. Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Section 2.02, the services shall be separately compensated at the
rates and in the amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.
3.03.    Audit of Advisor Payments. It is the intention of the parties hereto to
conform strictly to the applicable provisions hereof as to fees, reimbursements
and any other amounts (the “Advisor Payments”) to be paid to the Advisor
hereunder. However, at any time, either party shall have the right, upon
reasonable written notice, to engage a separate audit, on a confidential basis,
of its own and the other party’s records, books and accounts in respect of
Advisor Payments to ascertain whether the Advisor Payments were properly
determined and paid. An audit may be engaged only once in any 12-month period
regardless of which party engages the audit. Any such audit shall be conducted
by an independent certified public accounting firm of


14


70355208v5

--------------------------------------------------------------------------------




recognized national standing designated by the party requesting the audit (the
“Requesting Party”), other than the then current auditor of its or any of its
Affiliates’ financial statements, and shall be conducted during regular business
hours and in such a manner so as not to interfere with the Company’s or the
Advisor’s regular business activities. The Requesting Party shall bear the costs
of the audit unless the audit conclusively reveals an underpayment or
overpayment of Advisor Payments adverse to the Requesting Party in an amount
greater than 10% of the total amount of Advisor Payments owed for the period
being inspected, in which case the other party shall bear the costs of the
audit. Any auditor who is engaged to perform an audit shall not be compensated
on a contingent basis or any other basis that would tend to give the auditor an
interest in the outcome of the audit, and the auditor shall perform its audit on
an impartial basis and certify in writing as such. If the audit conclusively
reveals an overpayment or underpayment of Advisor Payments, the Company or the
Advisor shall promptly pay to the other party the amount of the overpayment or
underpayment, as the case may be, without interest. Any underpayment or
overpayment under this Agreement shall not be a breach of this Agreement unless
and until an audit performed in accordance with this Section 3.03 is completed
and the party who may be obligated to make a payment hereunder as a result of
such audit shall have failed to promptly make any required payment.
ARTICLE IV

TERM AND TERMINATION
4.01.    Term; Renewal. Subject to Section 4.02 below, this Agreement shall
continue in force for one year from the date hereof. Thereafter, this Agreement
may be renewed for an unlimited number of successive one-year terms upon mutual
consent of the parties. It is the duty of the Board to evaluate the performance
of the Advisor annually before renewing the Agreement, and each such renewal
shall be for a term of no more than one year.
4.02.    Termination. This Agreement will automatically terminate upon Listing.
This Agreement also may be terminated at the option of either party upon 60
days’ written notice without cause or penalty (if termination is by the Company,
then the termination shall be upon the approval of a majority of the Independent
Directors). Notwithstanding the foregoing, the provisions of Section 4.03,
Article V and Article VI shall continue in full force and effect and shall
survive the termination or expiration of this Agreement.
4.03.    Payments to and Duties of Advisor upon Termination.
(a)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to, and
shall receive from the Company within 30 days after the effective date of the
termination, all unpaid fees payable to the Advisor earned or related to any
period up to the time of termination of this Agreement.
(b)    The Advisor shall promptly upon termination:


15


70355208v5

--------------------------------------------------------------------------------




(i)    pay over to the Company all money collected and held for the account of
the Company pursuant to this Agreement, after deducting any accrued compensation
to which it is then entitled under this Agreement;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
(iii)    deliver to the Board all assets, including the Assets, and documents of
the Company then in the custody of the Advisor; and
(iv)    cooperate with the Company and take all reasonable actions requested by
the Company to provide an orderly management transition.
ARTICLE V

INDEMNIFICATION
5.01.    Indemnification by the Company.
(a)    The Advisor assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith to the best of its
abilities and shall not be responsible for any action or inaction of the Board
or the Company in following or declining to follow any advice or recommendations
of the Advisor. The Advisor and its Affiliates, and the directors, officers,
employees, partners, members, stockholders, other equity holders, agents and
representatives of the Advisor and its Affiliates (each, an “Advisor Indemnified
Party”), will not be liable to the Company, any subsidiary of the Company, the
Board, the stockholders of the Company or of any of the Company’s subsidiaries,
partners or members or any other Person for any acts or omissions by any Advisor
Indemnified Party performed in accordance with and pursuant to this Agreement,
except by reason of any act or omission constituting bad faith, willful
misconduct, gross negligence, or reckless disregard of the duties under this
Agreement on the part of such Advisor Indemnified Party. The Company shall, to
the full extent lawful, reimburse, indemnify and hold harmless each Advisor
Indemnified Party, of and from any and all expenses, losses, damages,
liabilities, taxes, demands, charges and claims of any nature whatsoever
(including reasonable attorneys’ fees), in respect of or arising from (i) any
acts or omissions of such Advisor Indemnified Party performed under this
Agreement and not constituting bad faith, willful misconduct, gross negligence,
or reckless disregard of duties on the part of such Advisor Indemnified Party
under this Agreement and (ii) any matter, act or omission occurring prior to the
date hereof relating to, in connection with, or in respect of, the Company or
any of its Affiliates or any of their respective businesses, assets or
properties (including any claim or litigation asserted or instigated by a third
party); provided, however, that to the extent that an Advisor Indemnified Party
recovers insurance proceeds with respect to any matter for which the Advisor
Indemnified Party is entitled to indemnification, then the amount payable to
such Advisor Indemnified Party under this Section 5.01 in respect of such matter
shall be reduced by the amount of such recovered insurance proceeds. In
addition, the Company shall


16


70355208v5

--------------------------------------------------------------------------------




advance funds to an Advisor Indemnified Party for reasonable legal fees and
other reasonable costs and expenses incurred as a result of any claim, suit,
action or proceeding for which indemnification is being sought; provided,
however, that such Advisor Indemnified Party undertakes to repay such advanced
funds to the Company, together with the applicable legal rate of interest
thereon, in cases in which such Advisor Indemnified Party is found pursuant to a
final and non-appealable order or judgment to not be entitled to
indemnification.
(b)    The indemnity provided for pursuant to this Section 5.01 shall extend,
without limitation, to any claims to the extent relating to any of the events or
outcomes set forth in the Prospectus or in any other filing made by the Company
with the Securities and Exchange Commission as possible results, outcomes or
risks associated with the business and investment objectives of the Company.
Notwithstanding the provisions of this Section 5.01, the Advisor shall not be
entitled to indemnification or be held harmless pursuant to this Section 5.01
for any activity with respect to which the Advisor shall be required to
indemnify or hold harmless the Company pursuant to Section 5.02.
5.02.    Indemnification by Advisor. The Advisor shall indemnify and hold
harmless the Company from contract or other liability, claims, damages, taxes or
losses and related expenses including attorneys’ fees, to the extent that the
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, misfeasance, willful misconduct, gross negligence or reckless disregard
of its duties under this Agreement, but the Advisor shall not be held
responsible for any action or inaction of the Board of the Company in following
or declining to follow any advice or recommendation given by the Advisor.
ARTICLE VI
MISCELLANEOUS
6.01.    Assignment to an Affiliate. This Agreement and any rights, duties,
liabilities and obligations hereunder and the fees and compensation related
thereto may be assigned by the Advisor, in whole or in part, to a duly qualified
and (if required to be) licensed Affiliate of the Advisor without obtaining the
approval of the Board. Any other assignment shall be made only with the approval
of a majority of the Board (including a majority of the Independent Directors).
The Advisor may assign any rights to receive fees or other payments under this
Agreement without obtaining the approval of the Board. This Agreement shall not
be assigned by the Company without the consent of the Advisor, except in the
case of an assignment by the Company to a corporation or other organization
which is a successor to all of the assets, rights and obligations of the
Company, in which case the successor organization shall be bound hereunder and
by the terms of said assignment in the same manner as the Company is bound by
this Agreement. This Agreement shall be binding on successors to the Company
resulting from a Change of Control or sale of all or substantially all the
assets of the Company or the Operating Partnership, and shall likewise be
binding upon any successor to the Advisor.


17


70355208v5

--------------------------------------------------------------------------------




6.02.    Relationship of Advisor and Company. The Company and the Advisor are
not partners or joint venturers with each other, and nothing in this Agreement
shall be construed to make them such partners or joint venturers or impose any
liability as such on either of them.
6.03.    Notices. All notices, consents, approvals, waivers or other
communications (each, a “Notice”) required or permitted hereunder, except as
herein otherwise specifically provided, shall be in writing and shall be: (a)
delivered personally or by commercial messenger; (b) sent via a recognized
overnight courier service; (c) sent by registered or certified mail, postage
pre-paid and return receipt requested; or (d) sent by facsimile transmission,
provided confirmation of receipt is received by sender and the original Notice
is sent or delivered contemporaneously by an additional method provided in this
Section 6.03; in each case so long as such Notice is addressed to the intended
recipient thereof as set forth below. Any party may change its address specified
above by giving each party Notice of such change in accordance with this Section
6.03. Any Notice shall be deemed given upon actual receipt (or refusal of
receipt).
To the Company and the Operating Partnership:
Behringer Harvard Opportunity REIT II, Inc.
1985 Cedar Bridge Avenue, Suite 1
Lakewood, New Jersey 08701
Attention: Joseph E. Teichman, Esq.
                 General Counsel and Secretary


With a copy to:
Andreas K. Bremer
17130 Dallas Parkway
Suite 240
Dallas, TX 75248
Robert H. Bergdolt
DLA Piper LLP
4141 Parklake Avenue
Suite 300
Raleigh, North Carolina 27612-2350
 
 
To the Advisor:
LSG-BH II Advisor LLC
1985 Cedar Bridge Avenue, Suite 1
Lakewood, New Jersey 08701
Attention: Joseph E. Teichman, Esq.
                 General Counsel and Secretary


With a copy to:
Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
                James P. Gerkis, Esq.



6.04.    Modification. This Agreement shall not be amended or supplemented, in
whole or in part, except by an instrument in writing signed by all the parties
hereto, or their respective successors or permitted assignees.
6.05.    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue


18


70355208v5

--------------------------------------------------------------------------------




of the fact that for any reason any other or others of them may be invalid or
unenforceable in whole or in part.
6.06.    Choice of Law; Venue. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, and any action
brought to enforce the agreements made hereunder or any action which arises out
of the relationship created hereunder shall be brought exclusively in any of the
federal or state courts located in the Borough of Manhattan in New York City.
6.07.    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
6.08.    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of the right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted the waiver.
6.09.    Gender; Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
6.10.    Headings. The titles and headings of sections and subsections contained
in this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.
6.11.    Execution in Counterparts. This Agreement may be executed with
counterpart signatures or in two or more counterparts, each of which shall be
deemed an original, and it shall not be necessary in making proof of this
Management Agreement to produce or account for more than one such counterpart.
6.12.    Ownership of Proprietary Property. The Advisor and its Affiliates have
or may have a proprietary interest in the name “Lightstone”. The Advisor hereby
grants to the Company, to the extent of any proprietary interest the Advisor may
have in the name “Lightstone”, a non-transferable, non-assignable,
non-exclusive, royalty-free right and license to use the name “Lightstone”
during the term of this Agreement. The Company agrees that the Advisor and its
Affiliates will have the right to approve any use by the Company of the name
“Lightstone”, such approval not to be unreasonably withheld or delayed.
Accordingly, and in recognition of this right, if at any time the Company ceases
to retain the Advisor or one of its Affiliates to perform


19


70355208v5

--------------------------------------------------------------------------------




advisory services for the Company, the Company will, promptly after receipt of a
written request from the Advisor, cease to conduct business under or use the
name “Lightstone” or any derivative thereof and the Company shall change its
name and the names of any of its subsidiaries to a name that does not contain
the name “Lightstone” or any other word or words that might, in the reasonable
discretion of the Advisor, be susceptible of indication of some form of
relationship between the Company and the Advisor or any its Affiliates. At such
time, the Company also will make any changes to any trademarks, servicemarks or
other marks necessary to remove any references to the word “Lightstone”.
Consistent with the foregoing, it is specifically recognized that the Advisor or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having the name “Lightstone” as a part of their name, all without the need for
any consent (and without the right to object thereto) by the Company. Neither
the Advisor nor any of its Affiliates makes any representation or warranty,
express or implied, with respect to the name “Lightstone” licensed hereunder or
the use thereof (including, without limitation, as to whether the use of the
name “Lightstone” will be free from infringement of the intellectual property
rights of third parties). Notwithstanding the preceding, the Advisor represents
and warrants that it is not aware of any pending claims or litigation or of any
claims threatened in writing regarding the use or ownership of the name
“Lightstone”.
6.13.    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
the Advisor’s performance of the services specified in this Agreement may cause
the Advisor to conduct part of the active trade or business of the Company, and
the compensation specified in Article III may include both the payment of
management fees and the reimbursement of specified costs incurred in the
Advisor’s conduct of the active trade or business of the Company. If Advisor
were deemed to conduct part of the active trade or business of the Company for
the purposes of the Texas Margin Tax, (i) Advisor and Company intend Advisor to
be, and shall treat Advisor as, a “management company” within the meaning of
Section 171.0001(11) of the Texas Tax Code and (ii) the Company and the Advisor
will apply Sections 171.1011(m-1) and 171.1013(f)-(g) of the Texas Tax Code to
the Company’s reimbursements paid to the Advisor pursuant to this Agreement of
specified costs and wages and compensation. If applicable, the Advisor and the
Company further recognize and intend that (i) as a result of the fiduciary
relationship created by this Agreement and acknowledged in Section 2.02,
reimbursements paid to the Advisor pursuant to this Agreement are “flow-through
funds” that the Advisor is mandated by law or fiduciary duty to distribute,
within the meaning of Section 171.1011(f) of the Texas Tax Code, and (ii) as a
result of Advisor’s contractual duties under this Agreement, certain
reimbursements under this Agreement are “flow-through funds” mandated by
contract to be distributed within the meaning of Section 171.1011(g) of the
Texas Tax Code. If applicable, the terms of this Agreement shall be interpreted
in a manner consistent with the characterization of the Advisor as a “management
company” as defined in Section 171.0001(11), and with the characterization of
the reimbursements as “flow‑through funds” within the meaning of Section
171.1011(f)-(g) of the Texas Tax Code.
6.14.    Non-Solicitation. During the period commencing on the effective date of
this Agreement and ending one year following the termination of this Agreement,
neither the


20


70355208v5

--------------------------------------------------------------------------------




Company nor the Operating Partnership shall, without the Advisor’s prior written
consent, directly or indirectly, (a) solicit or encourage any person to leave
the employment or other service of the Advisor or its affiliates or (b) hire, on
behalf of the Company or any other person or entity, any person who has within
the prior year left his or her employment with the Advisor or its affiliates.
During the period commencing on the effective date of this Agreement and ending
one year following the termination of this Agreement, neither the Company nor
the Operating Partnership shall, whether for its own account or for the account
of any other person, firm, corporation or other business organization,
intentionally interfere with the relationship of the Advisor or its affiliates
with, or endeavor to entice away from the Advisor or its affiliates, any person
who during the term of the Agreement is, or during the preceding one-year period
was, a customer of the Advisor or its affiliates. Notwithstanding the foregoing,
the obligations of the Company under this Section 6.14 shall be waived and shall
not apply in the following circumstances:
(i)    (A) the Advisor files for a voluntary petition under Title 11 of the
United States Code, 11 U.S.C. §101, et seq., as amended from time to time, or
any successor statute or statutes (the “Bankruptcy Code”) Code or any other
Federal or state bankruptcy, receivership or insolvency law; or (B) an
involuntary petition is filed against the Advisor under the Bankruptcy Code or
any other Federal or state bankruptcy, receivership or insolvency law, and such
petition or proceeding has not been dismissed or terminated within 60 days of
such filing;
(ii)    in the event the Advisor either (A) terminates this Agreement pursuant
to Section 4.02 hereof because Advisor is no longer in the business of providing
real estate asset management services or (B) materially breaches its obligations
to provide the services set forth in Section 2.02 hereof (other than with
respect to providing services with respect to acquisitions or prospective
acquisitions), and such material breach continues uncured for 15 business days
after the date the Company has given the Advisor written notice of such material
breach pursuant to Section 6.03; or
6.15.    Rules of Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement. The recitals constitute an integral
part of this Agreement and hereby are incorporated by reference in this Section
6.15. This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement. Whenever
the words “include”, “includes”, “including” or “such as” are used in this
Agreement, they shall be deemed to be followed by the words “, but not limited
to,”, whether or not they are in fact followed by those words or words of like
import.
[The remainder of this page intentionally blank]




21


70355208v5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Advisory Management
Agreement as of the date and year first above written.
BEHRINGER HARVARD OPPORTUNITY
REIT II, INC.
By:
/s/ Andreas K. Bremer    
Name: Andreas K. Bremer
Title: Chairman of the Special Committee and Authorized Signatory

BEHRINGER HARVARD OPPORTUNITY OP II LP
By:    BHO II, Inc.,
Its General Partner




By:
/s/ Terri Warren Reynolds    
Name: Terri Warren Reynolds
Title: Senior Vice President – Legal and Secretary



[Signature Page to the Advisory Management Agreement]

--------------------------------------------------------------------------------





LSG-BH II ADVISOR LLC
By:
/s/ David Lichtenstein    
Name: David Lichtenstein
Title: Authorized Signatory









[Signature Page to the Advisory Management Agreement]